Case: 1:20-cv-00447 Document #: 11-1 Filed: 01/24/20 Page 1 of 4 PagelD #:54

EXHIBIT 1
Case: 1:20-cv-00447 Document #: 11-1 Filed: 01/24/20 Page 2 of 4 PagelD #:54

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION (CHICAGO)

PHARMACY CORPORATION OF )
AMERICA D/B/A PHARMERICA, ET AL. )
)

)

)

Plaintiffs/Judgment Creditors, ) CASE NO. 1:20-CV-00447

)

Vv. )
)

CHAMPAIGN URBANA NURSING )
AND REHAB, LP, ET AL. )
)

Defendants/Judgment Debtors, )

)

)

V. )
)

FIRST MIDWEST BANK )
)

)

Garnishee.

 

AFFIDAVIT FOR WRIT OF NON-WAGE GARNISHMENT

 

I, Matthew C. Williams, counsel for Plaintiffs/Judgment Creditors/Garnishors, Pharmacy
Corporation of America d/b/a PharMerica and PharMerica Drug Systems, LLC d/b/a
.PharMerica, (““PharMerica’’), on oath states:

1. I believe garnishee, First Midwest Bank is indebted to Judgment Debtor, Gardenview
Manor, LLC d/b/a Gardenview Manor, other than for wages, or has in its possession, custody or
control other property belonging to the Judgment Debtor or in which it has an interest.

2. The last known address of Judgment Debtor, Gardenview Manor, LLC d/b/a Gardenview
Manor, and the address of the registered agent on file with the Illinois Secretary of State are:

Gardenview Manor, LLC d/b/a Gardenview Manor
14792 Catlin-Tilton Road
Danville, Illinois 61834
Case: 1:20-cv-00447 Document #: 11-1 Filed: 01/24/20 Page 3 of 4 PageID #:54

Gardenview Manor, LLC d/b/a Gardenview Manor
Stephen N. Sher, Registered Agent

5750 Old Orchard Road, Suite 420

Skokie, Illinois 60077

I request that a writ of non-wage garnishment issue directed to garnishee.

Attorney No. KY 95836

 

Name: Matthew C. Williams Signed and sworn to before me on this Vai
Address: Fultz Maddox Dickens PLC day of January, 2020.

101 S. Fifth Street, 27" Floor | | L rd
City/Zip: Louisville, Kentucky 40202 PVT A 465521618
Telephone: (502) 588-2000 Notary Publie

Fax: (502) 588-2020

f - . Under penalties provided by law the above
df certifies that the statements set forth herein

are true and correct.

CERTIFICATE OF ATTORNEY

I, the undersigned certify, under penalties as provided by law, to the Court that the following
information is true:

1.

Judgment in the above captioned case was entered on December 10, 2019 in the
United States District Court for the Western District of Kentucky; registered in
the United States District Court for the Northern District of Illinois on January 21,
2020.

The amount of Judgment against Gardenview Manor, LLC d/b/a Gardenview
Manor is $116,099.68, plus interest through November 26, 2019, totaling
$32,005.34, and continuing at the rate of $57.25 per day from November 27,
2019, until paid in full; post-judgment interest at the rate of 18% per annum; and
all reasonable costs and expenses of collection or enforcement of the judgment,
including but not limited to, reasonable attorneys’ fees and court costs.

The above named Judgment Debtor is not now, nor have they been at any time
during the pendency of this action, in the active military service of the United
States of America.

DEDUCT: Total amount paid by or on behalf of the judgment debtor prior to this garnishment:

$0.00
Case: 1:20-cv-00447 Document #: 11-1 Filed: 01/24/20 Page 4 of 4 PagelD #:54

BALANCE DUE FROM JUDGMENT CREDITOR:
e $116,099.68 - PRINCIPAL
e $35,326.11 ~ INTEREST (PRE and POST JUDGMENT AS OF
JANUARY 24, 2020
e $151,425.79 - TOTAL UNPAID AS OF January 24, 2020

I] DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

EXECUTED ON Fe , 2020, A ’ Wg

Affiant, Attorney for
Plaintiffs/Judgment Creditors/Garnishors
Matthew C. Williams (KY 95836)

Fultz Maddox Dickens PLC

101 S. Fifth Street, 27" Floor

Louisville, Kentucky 40202

(502) 588-2000
mwilliams@fmdlegal.com

Subscribed and sworn to before me by the above affiant this ye day of January, 2020.

My Commission expires: March 11, 2020 hucko WL Atel de EGi5 16

Notary Public, State at Large
